      Case 2:17-cv-10721-JTM-JVM Document 327-2 Filed 01/12/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM; JANE
 DOE; TIFFANY LACROIX; FAYONA                         Civil Action No. 17-10721
 BAILEY; JOHN ROE; and SILENCE IS
 VIOLENCE,                                            Section H
                                                      Judge Jane Triche Milazzo
        Plaintiffs,
                                                      Division 1
 v.                                                   Magistrate Judge Janis van Meerveld

 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 IAIN DOVER; JASON NAPOLI; ARTHUR
 MITCHELL; TIFFANY TUCKER;
 MICHAEL TRUMMEL; MATTHEW
 HAMILTON; INGA PETROVICH; LAURA
 RODRIGUE; SARAH DAWKINS; and
 JOHN DOE, in their individual capacities,

        Defendants.


               STATEMENT OF UNCONTESTED FACTS IN SUPPORT
              OF MOTION FOR SUMMARY JUDGMENT ON TIFFANY
             LACROIX’S CLAIMS AGAINST INDIVIDUAL DEFENDANTS

       Defendants Laura Rodrigue, David Pipes, and Graymond Martin (collectively, the

“Individual Defendants”), through undersigned counsel, respectfully submit this statement of

uncontested facts in support of their motion seeking summary judgment dismissing the claims

asserted against them by Plaintiff Tiffany LaCroix.

       1.      Between April 2016 and October 2016, Ms. LaCroix was interviewed by at least

two reporters about Cardell Hayes. Ms. LaCroix provided them with information about her phone

call with Mr. Hayes immediately after the shooting of Will Smith, along with other information

about Mr. Hayes’s character and personality. See Exhibit 4, Sean Flynn, The Shooter & The Saint,


                                                1
     Case 2:17-cv-10721-JTM-JVM Document 327-2 Filed 01/12/21 Page 2 of 5




GQ: GENTLEMEN’S QUARTERLY, October 1, 2016; Exhibit 5, Richard O’Brien, Complicated Truth

Behind Will Smith’s Killing, SPORTS ILLUSTRATED, October 11, 2016; Exhibit 7, LaCroix Depo.,

at 31–36.

       2.      On or around October 1, 2016, GQ published an article about Cardell Hayes and

Will Smith that included statements made by Ms. LaCroix and information provided by Ms.

LaCroix. See Exhibit 4, Sean Flynn, The Shooter & The Saint, GQ: GENTLEMEN’S QUARTERLY,

October 1, 2016.

       3.      On October 11, 2016, Sports Illustrated published an article about Cardell Hayes

and Will Smith that included statements made by Ms. LaCroix and information provided by Ms.

LaCroix. See Exhibit 5, Richard O’Brien, Complicated Truth Behind Will Smith’s Killing, SPORTS

ILLUSTRATED, October 11, 2016

       4.      Before the October 2016 GQ and Sports Illustrated articles, Ms. Rodrigue was not

aware that Mr. Hayes had called Ms. LaCroix immediately after the shooting. See Exhibit 6,

Rodrigue Depo., at 71, 95.

       5.      Ms. Rodrigue hoped to speak with Ms. LaCroix before trial to ascertain what Ms.

LaCroix’s testimony might be, because Ms. Rodrigue recognized that the testimony could be very

important in adjudicating Mr. Hayes’s claim of self-defense. See Exhibit 6, Rodrigue Depo., at 71,

79. This was Ms. Rodrigue’s purpose in sending Ms. LaCroix a “DA subpoena.” See id.

       6.      Before sending Ms. LaCroix a “DA subpoena” on November 27, 2016, Ms.

Rodrigue had never met or spoken with Ms. LaCroix, and she still has not met or spoken with her.

See Exhibit 6, Rodrigue Depo., at 81.

       7.      The “DA subpoena” that was sent to Ms. LaCroix was not issued or approved by

any court. See, e.g., Exhibit 6, Rodrigue Depo., at 70.




                                                 2
     Case 2:17-cv-10721-JTM-JVM Document 327-2 Filed 01/12/21 Page 3 of 5




          8.    The “DA subpoena that was sent to Ms. LaCroix was not a “legal document,” and

it had no legal effect. See Doc. No. 52 at ¶ 324.

          9.    The “DA subpoena” that was sent to Ms. LaCroix was not enforceable in any court.

See, e.g., Exhibit 6, Rodrigue Depo., at 70.

          10.   Ms. LaCroix discovered the “DA subpoena” stuck in her door when she arrived at

her home on the night of November 27, 2016. Ms. LaCroix was not personally served with the

“DA subpoena.” See Exhibit 7, LaCroix Depo., at 48–50.

          11.   The following day, November 28, 2016, Ms. LaCroix met with a lawyer, Anthony

Ibert. During that meeting, Mr. Ibert informed Ms. LaCroix that she did not have to comply with

the “DA subpoena” “because the document was fake, basically.” See Exhibit 7, LaCroix Depo., at

54, 67.

          12.   Ms. LaCroix never paid any money for Mr. Ibert to represent her. See Exhibit 7,

LaCroix Depo., at 66.

          13.   Ms. LaCroix’s mother paid Mr. Ibert’s $500 flat fee and never requested or received

any reimbursement from Ms. LaCroix. See Exhibit 7, LaCroix Depo., at 66–67.

          14.   Ms. LaCroix alleges that she missed work on November 28, 2016, so that she could

meet with Mr. Ibert about the “DA subpoena.” See Exhibit 7, LaCroix Depo., at 85–86. Ms.

LaCroix does not contend that she missed work at any other time due to the “DA subpoena.”

          15.   Ms. LaCroix has not produced evidence that could provide even an estimate of the

wages she allegedly lost due to missing work on November 28, 2016. See Exhibit 7, LaCroix

Depo., at 105–107.

          16.   Ms. LaCroix had no plans to travel or leave the state between November 27, 2016,

and November 29, 2016. See Exhibit 7, LaCroix Depo., at 86–87.




                                                    3
     Case 2:17-cv-10721-JTM-JVM Document 327-2 Filed 01/12/21 Page 4 of 5




        17.      Ms. LaCroix did not appear at the District Attorney’s Office on November 29,

2016, as directed by the “DA subpoena.” See Exhibit 7, LaCroix Depo., at 64.

        18.      In a November 29, 2016 phone call with Cardell Hayes, Ms. LaCroix described her

receipt of the “DA subpoena” as “a good thing” that was “very very good” for Mr. Hayes. See

Exhibit 9, Audio recording of November 29, 2016 phone call, at 0:22–1:45; see also Exhibit 7,

LaCroix Depo., at 52–58.

        19.      On November 29, 2016, Mr. Ibert filed a motion to quash the “DA subpoena” in

Orleans Parish Criminal District Court. The motion stated that “the subpoena does not appear on

its face to be issued by the clerk of court.” See Exhibit 10, Motion to Quash filed in State v. Cardell

Hayes (November 29, 2016).

        20.      At the beginning of the November 30, 2016 hearing on the motion to quash, Ms.

Rodrigue stated: “[T]he State can withdraw the ‘DA’ subpoena at this time. We don’t need the

hearing. We just need her served for trial.” See Exhibit 11, Transcript of November 30, 2016

hearing, at 1.

        21.      Judge Camille Buras issued a subpoena ordering Ms. LaCroix to appear for the trial

of Cardell Hayes. See Exhibit 11, Transcript of November 30, 2016 hearing.

        22.      The trial issued to Ms. LaCroix by Judge Buras was lawfully issued and legally

valid. See Exhibit 7, LaCroix Depo., at 39–40.

        23.      Ms. LaCroix testified on Cardell Hayes’s behalf at his sentencing hearing. See

Exhibit 14, Excerpts of Cardell Hayes sentencing, at 30–38.

        24.      Ms. LaCroix has not alleged that Mr. Pipes or Mr. Martin personally sent any

fraudulent “DA subpoena” to her or personally directed that such a document be sent to her. See




                                                  4
     Case 2:17-cv-10721-JTM-JVM Document 327-2 Filed 01/12/21 Page 5 of 5




Doc. No. 52. Ms. LaCroix also has not produced or identified any evidence showing that Mr. Pipes

or Mr. Martin took such actions.



                                                   Respectfully submitted,


                                                    /s/ Matthew J. Paul
                                                   Richard C. Stanley, 8487
                                                   W. Raley Alford, III, 27354
                                                   Matthew J. Paul, 37004
                                                   Patrick M. Bollman, 38674
                                                   STANLEY, REUTER, ROSS, THORNTON
                                                    & ALFORD, LLC
                                                   909 Poydras Street, Suite 2500
                                                   New Orleans, Louisiana 70112
                                                   Telephone: (504) 523-1580
                                                   Facsimile: (504) 524-0069

                                                   Counsel for Graymond Martin, David
                                                   Pipes, and Laura Rodrigue




                                               5
